Citation Nr: 0918258	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  06-18 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral pseudophakia, 
to include bilateral cataracts, to include as secondary to 
service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from July 1967 to February 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in No. Little Rock, Arkansas.  The Board remanded the 
case to the RO for additional development in June 2008.  


FINDING OF FACT

Bilateral pseudophakia and cataracts were not manifest in 
service and are unrelated to service, and were not caused or 
aggravated by service-connected diabetes mellitus.  


CONCLUSION OF LAW

The criteria for service connection for bilateral 
pseudophakia, to include bilateral cataracts, to include as 
secondary to service-connected diabetes mellitus, are not 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

Here, an August 2005 letter to the Veteran, although it did 
not specifically mention pseudophakia and cataracts, 
addressed all three notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
Veteran of the evidence required to substantiate a claim for 
service connection on a direct and secondary basis and of his 
and VA's respective duties for obtaining evidence.  The 
actions requested in the Board's June 2008 remand also 
specified and developed the evidence not of record that is 
necessary to substantiate the claim.  A letter was sent to 
the Veteran in October 2008 in an effort to obtain this 
evidence.  Based on the foregoing, a reasonable person could 
be expected to understand what was needed to substantiate the 
claim, and specific efforts were made to obtain this 
evidence.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  The claim was readjudicated in April 2009.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran was notified of effective dates for ratings and 
degrees of disability in May 2006.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Any deficiencies in VA's duties to 
notify the Veteran concerning effective date or degree of 
disability for the service connection claim are harmless, as 
service connection has been denied thus rendering moot any 
issues with respect to implementing an award.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained VA and private medical 
records, examined the Veteran in 2004 and 2005, and attempted 
to examine him again in October 2008, but he failed to appear 
for that examination and did not give cause as to why.  When 
a claimant fails to report for an examination scheduled in 
conjunction with an original or reopened compensation claim, 
the claim shall be rated based on the evidence of record.  
See 38 C.F.R. § 3.655 (2008). VA has satisfied its assistance 
duties.



Service connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted, on a secondary basis, for 
a disability which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2008).  Similarly, any increase in severity of a non-service 
connected disease or injury that is proximately due to or the 
result of a service connected disease or injury, and not due 
to the natural progress of the nonservice connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the non-service connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  

Service treatment records are silent for reference to eye 
disorders, and do not mention pseudophakia or cataracts.  The 
Veteran's eyes were normal on service discharge examination 
in February 1970.  The earliest dated medical record 
concerning eye disability contained in the claims folder is 
from K. D. Ganong, M.D., who was treating the Veteran for 
diabetes mellitus, and it is dated in September 2000.  That 
report contains a history of cataract surgery in 1999 and 
states that there were not any known diabetic complications.  
In a November 2001 progress note from Dr. Ganong, in the 
subjective section, it is reported that the Veteran's 
cataracts were diabetic complications.

On VA examinations in October 2004 and September 2005, the 
Veteran was found to have pseudophakia bilaterally.  In 
September 2005, the examiner commented that cataracts are 
more common in diabetes but that the Veteran had reported 
that he had had cataracts in 1970.  During a October 2004 VA 
examination, the Veteran reported that his diabetes had been 
diagnosed in April 1994.

The Veteran was scheduled for, but did not report for, a VA 
examination in October 2008.  He was provided notice of this 
examination by letter dated October 4, 2008.  He has not 
offered any reason for his failure to report.  The claim is 
to be decided based on the evidence of record.  
38 C.F.R. § 3.655 (2008).

There is no competent evidence of record showing that 
cataracts and pseudophakia had their onset during active 
service or are related to any in-service disease, injury, or 
event.  These disabilities are not shown until many years 
after service.  While the Veteran was in service for part of 
1970 and reports that his cataracts began in 1970, he does 
not have the requisite medical and other expertise to provide 
his own competent clinical opinion on this issue.  See 
Espiritu v. Derwinski, 4 Vet. App. 492, 494-495 (1992).  

Further, no competent evidence of record indicates that the 
Veteran's cataracts or pseudophakia were caused or made worse 
by his service-connected diabetes mellitus.  The statement in 
Dr. Ganong's November 2001 medical record of cataracts being 
a diabetic complication was in the subjective section, and 
did not appear to be a medical opinion.  The September 2005 
VA examiner commented that cataracts are more common in 
diabetes but that the Veteran had reported that he had had 
cataracts in 1970.  This statement is unclear.  The Board 
remanded the claim in June 2008 to obtain additional 
treatment records and a medical opinion as to the existence 
of all current eye disorders and the relationship, if any, 
between those disorders and the Veteran's diabetes mellitus.  
However, the Veteran did not respond to the October 2008 
development letter and, as noted above, he failed to report 
for his VA examination.   When necessary or requested the 
Veteran must cooperate with the VA in obtaining evidence.  If 
the Veteran wishes help, he cannot passively wait for it in 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence. Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  And the Veteran does 
not have the requisite medical and other expertise to provide 
his own competent clinical opinion that his eye disorder(s) 
is related to his diabetes.  See Espiritu v. Derwinski, 4 
Vet. App. 492, 494-495 (1992).  

Since the preponderance of the evidence is against the claim, 
service connection is not warranted.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for bilateral pseudophakia, to include 
bilateral cataracts, to include as secondary to 
service-connected diabetes mellitus, is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


